Citation Nr: 1208755	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO. 06-29 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

2. Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy, right lower extremity. 

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II. 

4. Entitlement to service connection for a psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability. 

5. Entitlement to service connection for a skin disorder, to include atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. The Board remanded the appeal for additional development in November 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In its November 2009 remand, the Board instructed the RO/AMC to obtain the Veteran's current and complete treatment records from all of the providers listed on three pages submitted by the Veteran in January 2006. These were submitted with authorization to obtain medical records. Instead of attempting to obtain these records, the RO/AMC sent the Veteran a letter in February 2010 which stated that VA already had records from 13 different providers. The names of these providers were listed in the letter. The January 2006 list submitted by the Veteran contains the names, contact information, and dates of treatment for 40 different providers. Of the records from the 13 providers listed in the February 2010 letter, only three are complete. That leaves 37 providers who VA made no attempt to contact. The Board errs as a matter of law when it fails to ensure compliance with its remand orders, and further remand is mandated if it does not. Stegall v. West, 11 Vet. App. 268 (1998). Remand is necessary so that attempts to obtain these records can be made.

In February 2005, the Veteran reported to a treating provider that he was hospitalized in Vietnam due to psychiatric difficulties. See Vet Center Records. No such records are associated with the claims file. Remand is necessary so that attempts to obtain these records can be made.

The Veteran contends that a psychiatric disorder, to include PTSD or depression, is related to his experiences in Vietnam. Alternatively, he contends it is secondary to his service-connected disabilities. On his pre-induction physical in June 1969, the Veteran checked boxes indicating that he had previously experienced insomnia, nightmares, bedwetting, nervous disorder, and dizziness. A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011). A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). While the Veteran has been afforded VA examinations for his psychiatric disorder, these examinations have not properly addressed the possibility of a pre-existing disorder or that his current psychiatric disorder is secondary to service-connected disabilities. Remand is necessary so that a new examination can be scheduled.

The Veteran contends that erectile dysfunction is secondary to service-connected diabetes. He was afforded a VA examination in May 2005. This examination outlined his current symptoms, but did not address the etiology of the erectile dysfunction. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). A new examination is required.

The Veteran contends that his atopic dermatitis began in service and has been continuous since service. VA Examination (Mar. 2006). Service treatment records show that the Veteran was treated for a rash on both arms in October 1970. He was treated for dermatitis on both forearms in July 1971.The Veteran attended a VA examination in March 2006, but no opinion on the etiology of the skin disorder was given. A new examination should be scheduled. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran claims he is entitled to a higher initial evaluation for peripheral neuropathy of the lower legs. His last VA examination for these disabilities was in April 2005. A more contemporaneous VA examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Center in St. Louis, Missouri, and attempt to obtain any separately filed hospital and psychiatric records from the time of the Veteran's service in Vietnam. Advise the NPRC that the Veteran was on active duty from February 1970 to September 1971. Evidence of attempts to obtain authorization should be associated with the claims file.

2. Contact the Veteran and ask him for authorization to obtain his treatment records from each of the providers listed herein (also listed on the sheets submitted in January 2006). Provide him a typed authorization form listing each provider and their address and ask him to sign each form. Evidence of attempts to obtain authorization should be associated with the claims file. These providers are:
* Dr. Genaro Scarano Garcia
* Dr. Luis Raul Ruiz Rivera
* Dr. Domingo Chardom Feliciano
* Dr. Jaime L. Ortiz Rosario
* Dr. Felix E. Maldonado
* Dr. Jose Guillermo Rivera Guilbe
* Dr. Jose D. Quiles Rosas
* Dr. Jose R. Arroyo Matos
* Dr. Hector M. Santini Oliver
* Dr. Luis A. Garcia Barreto
* Dr. Robert Engel Ramos
* Dr. Javier Castillo Zayas
* Dr. Carmen L. Santiago Munoz
* Dr. Cecilia de Lourdes Feliciano
* Dr. Alejandro Roman Hernandez
* Dr. Raul Zambrana Garcia
* Dr. Javier Cerra Fernan
* Laboratorios Quimicos-Biologicos
* Laboratorio Clinico ROMI
* Remy Rodriguez Thomas
* Laboratorio Clinico Santa Isabel
* Santa Isabel X-Ray
* Occupational Health Services
* Servicios de Salud Industriales
* Miquel Angel Echevarria
* Labortario Vascular Clinico
* Dr. Juio A. Morales Rivera
* QHS of P.R., Inc. Hospital San Cristobal
* Mark T. McDowell
* CIRT, Caribbean Imaging and Radiation Treatment Center, Inc.
* Saint Luke's Memorial Hospital
* Hospital Dr. Pila
* Hospital Episcopal San Lucas

3. Obtain the Veteran's complete treatment records from each provider for whom the Veteran provides authorization to obtain records. Evidence of attempts to obtain these records should be associated with the claims file. Make at least two attempts to obtain these records from any provider who does not respond.

4. Schedule the Veteran for a new VA examination to determine the nature and etiology of any psychiatric disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

The examiner must conduct a complete history. This includes asking the Veteran about his symptoms in service and continually thereafter. Address the Veteran's statements from a medical perspective (i.e., do they make sense, and are they consistent with medical principles).

The examiner should discuss a June 1969 pre-induction physical on which the Veteran checked that he had previously experienced insomnia, nightmares, bedwetting, nervous disorder, and dizziness. He should state whether this is "clear and unmistakable" evidence that the Veteran had a pre-existing psychiatric disorder when he entered service in February 1970.

If the examiner finds that the Veteran "clearly and unmistakably" had a psychiatric disorder when he entered service, the examiner should state whether that disorder "clearly and unmistakably" progressed beyond the natural progression of the disease in service. The Veteran's lay statements (this includes statements made to other examiners and treatment providers) must be considered in offering an opinion.

If the examiner finds that the Veteran did not "clearly and unmistakably" have a psychiatric disorder when he entered service, the examiner must offer an opinion as to whether "at least as likely as not" (50/50 probability) a psychiatric disorder (a) had its onset in or was aggravated by service, (b) is related to service, (c) has been chronic and continuous since service, (d) or is secondary to or aggravated by a service-connected disability. The Veteran's lay statements should be considered in offering an opinion.

All opinions should be supported by a clear rationale and a discussion of the facts, including all of the lay evidence provided by the Veteran.

5. Schedule the Veteran for a new VA examination to determine the nature and etiology of erectile dysfunction. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

The examiner must conduct a complete history. Address the Veteran's statements from a medical perspective (i.e., do they make sense, and are they consistent with medical principles).

The examiner must offer an opinion as to whether "at least as likely as not" (50/50 probability) erectile dysfunction (a) had its onset in or was aggravated by service, (b) is related, (c) has been chronic and continuous since service, (d) or is secondary to or aggravated by a service-connected disability, including diabetes mellitus type II. The Veteran's lay statements should be considered in offering an opinion.

All opinions should be supported by a clear rationale and a discussion of the facts, including all of the lay evidence provided by the Veteran.

6. Schedule the Veteran for a new VA examination to determine the nature and etiology of a skin disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

The examiner must conduct a complete history. Address the Veteran's statements from a medical perspective (i.e., do they make sense, and are they consistent with medical principles). The examiner should comment on the Veteran's in service treatment for a skin disorder.

The examiner must offer an opinion as to whether "at least as likely as not" (50/50 probability) a current skin disorder (a) had its onset in or was aggravated by service, (b) is related to service, (c) has been chronic and continuous since service, (d) or is secondary to or aggravated by a service-connected disability, including diabetes mellitus type II.

All opinions should be supported by a clear rationale and a discussion of the facts, including all of the lay evidence provided by the Veteran.

7. Schedule the Veteran for a new VA examination to determine the current severity of peripheral neuropathy of the lower extremities. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical.

The examiner should specifically indicate whether the Veteran's peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are (a) mild; (b) moderate; (c) moderately severe; or (d) severe, with marked muscular atrophy. 

Discuss the effects of peripheral neuropathy of the lower extremities on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

8. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

